Browne, Justice, delivered the opinion of the Court : This was an action brought by The President and Trustees of the Town of Jacksonville, before a justice of the peace of Morgan county, against Israel, Taggart, and Smith, for a violation of the ordinance of the said town of Jacksonville, and to collect a fine for said violation. The following, is a copy of the summons issued by the justice of the peace, in favor of “ The President and Trustees,” &c., against the aforesaid defendants, to wit: “ State of Illinois, Morgan County. The People of the State of Illinois, To E. R. Metcalf, Town Constable, or any Constable of said County, Greeting: You are hereby commanded to summon I. G. Israel, J. Taggart, and S. R. Smith, to appear before me at my office in Jacksonville, on the 1st day of September, 1836, at one o’clock, P. M., to answer the complaint of The President and Trustees of the Town of Jacksonville, for a violation of an ordinance of said town relative to nuisances, and hereof make due return as the law directs. Given under my hand and seal, this 27th day of August, A, D. 1836. S. S. Brooks, J. P.” [l.s.] The defendants were summoned and appeared before the justice of the peace. Upon the trial the defendants moved to set aside the warrant for irregularity, which motion was overruled by the justice, and judgment rendered in favor of the plaintiffs for five dollars and costs. From this decision an appeal was taken to the Circuit Court of Morgan county. Upon the cause coming on for trial, the defendants moved again, to set aside the warrant and reverse the decision of the justice but the Circuit Court overruled the motion, and affirmed the judgment of the justice, to reverse which, the cause is brought to this Court. The statute under which this suit was brought, is in the following words : “ The President and Trustees may impose fines for the breach of these ordinances, but no fine shall be inflicted on any one person for any one breach of any ordinance of more than five dollars, which fine may be recovered before any justice of the peace by action of debt, in the name of the President and Trustees,” &c. In bringing the suit the plaintiffs have not complied with the terms of the statute. Debt would have been most clearly the form of action. The judgment of the Circuit Court is reversed. Judgment reversed.